                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 19–13–BU–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 FABJAN ALAMETI,

                      Defendant.

      United States Magistrate Judge Kathleen L. DeSoto entered Findings and

Recommendation in this matter on August 28, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge DeSoto recommended this Court accept Fabjan Alameti’s guilty plea

after Alameti appeared before her pursuant to Federal Rule of Criminal Procedure

11, and entered a plea of guilty to two counts of making a false statement to a

                                           1
federal officer in a matter involving terrorism in violation of 18 U.S.C. § 1001

(Counts I and III), as set forth in the Indictment. In exchange for Defendant’s

plea, the United States has agreed to dismiss Counts II and IV of the Indictment.

      I find no clear error in Judge DeSoto’s Findings and Recommendation (Doc.

38), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Fabjan Alameti’s motion to change plea

(Doc. 30) is GRANTED and Fabjan Alameti is adjudged guilty as charged in the

Indictment.

      DATED this 16th day of September, 2019.




                                         2
